Cuyahoga County, No. 57448. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. On May 17, 1994, upon consideration of appellant’s motion for appointment of counsel, this court appointed the Ohio Public Defender as counsel for appellant. On May 25,1994, this court received notice from the Ohio Public Defender that, due to a conflict, the Office of the Public Defender is unable to accept the appointment. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that this cause be remanded to the court of appeals for appointment of counsel.
IT IS FURTHER ORDERED by the court that appellant’s brief shall be due thirty days after appointment of counsel by the court of appeals.
F.E. Sweeney, J., not participating.